DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-7, 9-14 and 24-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2018.

Claims 1-2, 15-21 and 23 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 15-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance (partially newly replied as necessitated by amendment).
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to a homeopathic formulation for oral care comprising (a) a tincture of Arnica montana; (b) a tincture of Calendula officinalis; (c) a tincture of Chamomilla; (d) a tincture of Ignatia amara; and (e) at least one of a tincture of Echinacea purpurea or a tincture of Echinacea angustifolia. combined in a mixture with a solvent or co-solvent and one or more inactive ingredient.  Claim 2 is directed to the composition of claim 1, further comprising at least one selected from the group consisting of: a tincture of Hepar sulphuris calcareum; a tincture of Plantago major; a tincture of Origanum vulgare L; a tincture of Thymus vulgaris L; a tincture of Lavandula angustifolia; a tincture of Lavandula officinalis; a tincture of Salvia officinalis; a tincture of Melissa officinalis; a tincture of Cuminum cyminum; a tincture of Petroselinum crispum; a tincture of Calendula officinalis; a tincture of Tagetes erecta; a tincture of Boswellia sacra; a tincture of Sambucus nigra; a tincture of Copaifera langsdorfii; a tincture of Curcuma longa; a tincture of Allium sativu; a tincture of Punica granatum; a tincture of Euterpe oleracea; a tincture of Sophoraflavescens; a tincture of Rheum rhabarbarum; a tincture of Fagopyrum esculentum; a tincture of Camellia sinensis; a tincture of Coptis teeta; a tincture of Hydrastis canadensis; a tincture of Mahonia aquifolium; a tincture of Phellodendron amurense; a tincture of Berberis vulgaris; a tincture of Xanthorhiza simplicissima; a tincture of Lonicera ceprifoliu; a tincture of Vaccinium macrocarpon; a tincture of Cinnamomum zeylanicum Nees; a tincture of Cinnamomum verum; a tincture of Vitis Vinfera; a tincture of Terminalia Bellerica; a tincture of Pinus Pinaster; a tincture of Albizia Lebbek; a tincture of Melia -2- Azadirachta; a tincture of Salvadora persica; a tincture of Paullinia cupana; a tincture of Piper betle; a tincture of Syzygium aromaticum; a tincture of Commiphora myrrha; a tincture of Juglans regia; a tincture of Scutellaria baicalensis; a tincture of Magnolia officinalis; a tincture of Origanum vulgare; a tincture of Origanum onites; a tincture of Origanum majorana; a tincture of Origanum heracleoticum; a tincture of Thymus citriodorus; a tincture of Thymus pulegioides; a tincture of Thymus x herba-barona; a tincture of Thymus serpyllum; a tincture of Lavandula stoechas; a tincture of Lavandula dentate; a tincture of 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction  and dilution has caused the Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia, Echinacea purpura and Ignatia amara that comprise the claimed compositions to have any characteristics that are different from the naturally occurring Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia, Echinacea purpura and Ignatia amara.  Regarding claim 3 and the form of spray or drops, these forms do not result in a markedly different characteristic because the Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia, Echinacea purpura and Ignatia amara can be sprayed or provided as rinse and it is routine and conventional to make sprays and rinses from a water formulation and homeopathic formulation 
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Please note that “gel” is not rejected under 101.

Claim Rejections - 35 USC § 103
Claims 1, 2, 15-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrington et al. (N*), in view of Oswal (A*, 20110038949) and Boericke (U*)(partially newly reapplied as necessitated by amendment).
Ferrington teaches mastitis treatment comprises the use of the homeopathic composition for internal use and can be used in the treatment of trauma or shock comprising a homeopathic tincture or dilutions thereof of the following ingredients: Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia and Echinacea purpura (See e.g. page 34), wherein the amount of Arnica is 30C-10M, calendula is 30-10M, Echinacea augustifolia is 30C-10M, Echinacea purpura is 30C-10M and Hepar sulphuris calcareum is 30C-10M (See e.g. pages 35-36) (which reads on claims 15-16 and 18, since the range taught by Ferrington encompasses the amounts claimed) and that the composition can be taken internally as a liquid (See e.g. page 36).  Ferrington further teaches that all the complexes can be used for oral administration in a wide variety of forms such as gels, spray, liquid, powder, tablets, and pillules (See e.g. page 39, first paragraph, which reads on claim 17). Ferrington further teaches that the complex can be applied orally as a liquid drop (See e.g. page 39, lines 27-29) and further teaches an example (See e.g. Example 7(a), page 65) where the patient began treatment with oral dosing of the homeopathic 
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP  § 2112.01 with regard to inherency and product-by-process claims.
Oswal teaches that ignatia is a healing formulation for oral administration (See paragraph 0178 and paragraph 0030). 
Boericke teaches that ignatia is effective for treating shock and can be administered in an amount of 6th to 200th potency.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Farrington by combining Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia and Echinacea purpura with Ignatia amara tinctures because at the time the invention was made, it was known that Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia and Echinacea purpura and Ignatia amara were useful for oral administration as a healing formulation and for treating shock as clearly taught by the above references.   A person of ordinary skill in the art would have understood to combine Hepar sulphuris calcareum, arnica montana, calendula, Echinacea augustifolia and Echinacea purpura and Ignatia amara for oral administration to treat shock.  A person of ordinary skill 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Election/Restrictions
Applicant argues that the kit of claim 35 should be rejoined with the product claims. This is not found persuasive because the kit is drawn to a different combination of ingredients than those elected and thus rejoinder is not appropriate for the reasons set forth above and in the previous office action.

Claim Rejections - 35 USC § 101
Applicant's arguments have been fully considered but they are not persuasive

This is not found persuasive because the tincture of a plant (which is an aqueous alcohol extract) is simply an extract of a plant that contains the same polar compounds found in the plant itself. Combining extracts of plants together is routine, well understood, and conventional in homeopathy art and further diluting the tinctures to provide the instantly claimed dilutions, respectfully, makes the extract closer to just water.  Further, there is no indication that the combination of the tinctures or homeopathic concentrations provide anything markedly different. All of the instantly claimed components are well understood, routinely and conventionally used in the art to treat pain.  Applicant’s claims do not recite a combination of amounts of ingredients that demonstrate synergism.  Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.  The claims do not recite this limitation, thus, the claims are not commensurate in scope with what Applicant regards as a synergistic combination.  Please note that “gel” form has not been rejected under 101.  The rejection is maintained for the reasons of record and the reasons set forth herein.

Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues that Farrington et al. purportedly describes a "homeopathic complex" for use in treating various diseases including use as an anti-infective agent and/or in the regeneration of diseased or damaged tissue and that although Farrington et al. purports to disclose oral administration, the disclosure overall relates to topical administration and does not relate to oral and/or dental care. Applicant further argues that the "oral presentations" described by Farrington et al. relate to "dry dose form" powders and tablets "for oral administration" and does not fairly teach or suggest a formulation for oral care as claimed.  Applicant further argues that Farrington does not teach or suggest tinctures comprising Ignatia amara, which is specifically required in the present claim 1. Applicant further argues that the synergistic effect of all ingredients as recited in the solicited independent claims results in a product that is far superior in terms of analgesic and anti-inflammatory properties than Arnica and Traumeel as provided in specific clinical data included in the application as-filed and that none of the references appears to teach a palatable taste (see paragraph [000127] of the present application), multiple modes of application, synergistic benefits, or the inclusion of Ignatia amara in a homeopathic formulation for oral care. Applicant further argues that Oswal et al., like Farrington et al., at best describes an oral dosage in pill or tablet form for oral administration and systemic distribution and does not fairly teach or suggest a formulation for oral care as claimed. Applicant further argues that Boericke appears only to list myriad negative and unpleasant physiological reactions from exposure to Ignatia amara and is no teaching or suggestion in Boericke that would lead a person skilled in the art to use Ignatia amara in "a formulation for oral care" as claimed. 
This is not found persuasive because Ferrington specifically teaches administering Arnica montana, Calendula officinalis, Chamomila, Echinacea purpurea, and Echinacea angustifolia in an oral form in the form of a spray and liquid (See e.g. Example 7(a)) and also recites that the formulation can be administered in a variety of different oral forms such as gels, spray, liquid, powder, tablets, and pillules (See e.g. page 39, first paragraph). Ferrington further teaches that the complex can be applied orally as a liquid drop (See e.g. page 39, lines 27-29) and further teaches an example (See e.g. Example 7(a), page 65) where the patient began treatment with oral dosing of the homeopathic medication complex 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699